 Case 8:18-cv-02869-VMC-CPT Document 220 Filed 04/30/20 Page 1 of 1 PageID 4265



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

                                      CLERK’S MINUTES

 CASE NO.: 8:18-cv-2869-T-33CPT                             DATE:       April 30, 2020

 HONORABLE            VIRGINIA      M.     HERNANDEZ
 COVINGTON
 THE HURRY FAMILY REVOCABLE TRUST, ET AL.                   PLAINTIFF COUNSEL
                                                            Kenneth G. Turkel
        Plaintiffs,                                         Victor S. Cohen

 v.

 CHRISTOPHER FRANKEL                                        DEFENDANT COUNSEL
                                                            Harold D. Holder
        Defendant                                           David C. Banker
 COURT REPORTER: Rebekah Lockwood                           DEPUTY               Sarah Pekarik
                                                            CLERK:
                                                            COURTROOM:           14B
 TIME: 10:07 AM - 10:48 AM
 TOTAL: 41 minutes


PROCEEDINGS:          FINAL PRETRIAL CONFERENCE

Court called to order.

All parties have given consent to conduct this hearing via Zoom video conference.

The Court discussed the matters of this case as stated on the record.

The parties are directed to submit a joint notice by May 7, 2020 addressing the topics discussed
in this hearing.

Court adjourned.
